— In a matrimonial action, defendant wife appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated December 7, 1983, as denied her motion to dismiss proceedings to fix the value of services rendered to her by respondent law firm.
Appeal dismissed, with costs.
By order dated September 19, 1983, the Supreme Court, Nassau County (Vitale, J.), granted respondent law firm’s motion to be relieved as appellant’s attorney and ordered a hearing to determine the reasonable value of services rendered to appellant pursuant to their written retainer agreement. Appellant did not appeal from this order. Nevertheless, at the commencement of the ordered hearing, adjourned at appellant’s request to November 28, 1983, appellant’s new counsel orally moved for dismissal of the proceedings, claiming various procedural improprieties. Special Term denied the motion but granted leave to appeal from its order.
It was error for Special Term to grant leave to appeal, and the instant appeal must be dismissed. It is well settled that rulings at trial or a hearing are not appealable, and such rulings are reviewable only in connection with an appeal from the judgment *591or order entered after the trial or hearing (see Cotgreave v Public Administrator, 91 AD2d 600; Kopstein v City of New York, 87 AD2d 547). Mangano, J. P., O’Connor, Boyers and Eiber, JJ., concur.